Citation Nr: 0630522	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-24 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945 and from June 1951 to September 1952.  He died 
in November 1997.  The appellant is the veteran's surviving 
spouse.

This matter is currently before the Board of Veterans'' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied entitlement to DIC 
under 38 U.S.C.A. § 1151.  The appellant testified at a video 
conference hearing before the undersigned Judge in April 
2004.  

Following the hearing, the Board sought and obtained VHA 
medical opinions dated in June 2005 and May 2006.  These 
medical opinions were sent to the appellant for review. She 
agreed to waive initial RO consideration of such evidence and 
moved for a 30 day extension for record to remain open.  The 
Board granted this motion in July 2006, agreeing to keep the 
record open until August 14, 2006.  No additional evidence 
was received by the appellant.  This case is ready for 
adjudication.   


FINDINGS OF FACT

1.  The veteran died in November 1997.  The death certificate 
lists the immediate cause of death as congestive heart 
failure with pneumonia due to or as a consequence of 
atherosclerotic cardiovascular disease and chronic 
obstructive pulmonary disease (COPD).  

2.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was not an event reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 1310, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
3.312, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the appellant receiving proper 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  

The initial agency decision was made many years prior to the 
enactment of 38 U.S.C.A. § 5103(a) and therefore, it was not 
possible to provide proper notification before initial 
adjudication.  However, the appellant did receive proper 
notice of here DIC claim in a July 2003 letter.  The July 
2003 letter met all four elements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter provided the appellant 
with a summary of the evidence, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  Additionally, the appellant was asked 
to submit any evidence or information that she believed would 
support her claim.  The appellant was also provided notice of 
applicable laws and regulations.  In a subsequent 
supplemental statement of the case dated in January 2004, the 
RO included a discussion of the facts of the case and the 
basis for denial.  Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The July 2003 letter did 
not include adequate notice of any disability rating or 
effective date claim.  Despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As this is a claim for 
DIC, increased disability ratings are not at issue.  In 
addition, an effective date claim is rendered moot in this 
case by the fact that the Board is denying entitlement to DIC 
under 38 U.S.C.A. § 1151.  The Board will otherwise not 
comment on any potential claims that it does not have 
jurisdiction over at this time.   
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, Form DD 
214, numerous VA medical records, including hospital records 
from November 1997, VA examination reports, private medical 
statements, two VHA opinion statements, a lay statement from 
appellant's daughter, and statements and testimony from the 
appellant, along with evidence submitted by the appellant at 
the hearing.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.


II. DIC under 38 U.S.C.A. § 1151

The veteran died in November 1997.  The death certificate 
lists the immediate cause of death as congestive heart 
failure with pneumonia due to or as a consequence of 
atherosclerotic cardiovascular disease and COPD.  In November 
1998, the appellant raised a claim of entitlement to 
dependency and indemnity compensation (DIC) under provisions 
of 38 U.S.C.A. § 1151.  She maintains that the veteran would 
not have died, or in the least would have lived longer, had 
VA provided the proper care and treatment.  

Under the provisions of 38 U.S.C.A. § 1151 (West Supp. 2005), 
if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, compensation is awarded in the same 
manner as if the additional disability or death were service-
connected.  See 38 C.F.R. §§ 3.361, 3.800(a) (2006).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined 
that there is additional disability or death resulting from a 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability or death. 38 
C.F.R. § 3.361 (2006).

38 C.F.R. § 3.361(c) states that claims based on death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Actual causation 
is required.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's death. Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran died does not establish cause.  Hospital 
care, medical or surgical treatment, or examination cannot 
cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  

The proximate cause of disability or death is the action or 
event that directly caused the death, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d) (2006).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
(as explained in paragraph (c) of this section); and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a veteran's death was an event 
not reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of § 17.32 of this chapter.

In essence, a successful claim is raised where the death was 
not the result of the veteran's willful misconduct and (1) 
the death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
death was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2005).

Upon review, there is no evidence to suggest that the 
veteran's death was caused in any way by his own willful 
misconduct.  Therefore, the Board must analyze the cause of 
the death and whether it proximately due to either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  

VA discharge summary from VA Hospital in Reno, Nevada shows 
that the veteran was admitted n November 4, 1997 for 
complaints of pain in the right hip and shortness of breath.  
The veteran was noted as having a history of multiple falls 
secondary to leg weakness.  The assessment was fractured his 
right hip.  

The report documented the veteran's medical history of having 
COPD and on steroid therapy many times.  He had coronary 
artery disease, status post myocardial infarction in 1990; 
COPD for more than 20 years, history of chronic atrial 
fibrillation, and non-insulin dependent diabetes mellitus.  
The record includes numerous prior medical reports dated from 
the mid-1980s that document treatment for the disabilities 
identified above.  

The appellant essentially raised two arguments in support of 
her claim.  First, VA hospital began administering Albuterol 
to the veteran.  It was given to him via an aero mask.  
According to the appellant and her representative at the 
April 2004 hearing, it was documented in prior medical 
records that the veteran was allergic to Albuterol.  Evidence 
submitted by the appellant at the hearing included a 
statement regarding Albuterol, indicating that some of the 
side effects of Albuterol include increased blood pressure, 
difficulty breathing and urinating, soreness of the throat, 
chest pain, and irregular heartbeat.  Albuterol could also 
have an adverse affect on blood glucose and sugar levels and 
blood circulation. Appellant and her representative also 
indicated at the hearing that it was documented in the record 
that the veteran attempted to remove his aero mask because he 
was having breathing issues due to his allergy to Albuterol.  
The appellant asserted that the veteran had an allergic 
reaction to Albuterol and that this aggravated his ongoing 
disability and contributed to his death. 

Second, the veteran was given a central venous catheter on 
November 14th without the consent of the appellant. The first 
attempt to put in the catheter failed.  The second attempt 
was successful, however, the veteran developed pneumothorax 
as a complication to the catheter insert.  The appellant and 
her representative indicated during the hearing that the 
procedure for doing the catheter insert specifically requires 
an x-ray to be performed before prior to a second attempt 
after the first attempt is unsuccessful to see if there is a 
pneumothorax.  In this case, they argue that no x-ray was 
performed prior to the second attempt.  A x-ray after the 
second attempt did show that the veteran had pneumothorax.           

Review of the VA hospital records from November 1997 confirms 
the factual background described by the appellant.  Initial 
assessment sheet dated November 4, 1997 notes allergies 
listed to include Albuterol.  Nevertheless, subsequent 
medical records from the hospital show that the veteran was 
administered Albuterol.  

A surgical reported dated November 14, 1997 demonstrated that 
the veteran received a central line placement for IV access 
due to poor peripheral access.  The surgical note indicated 
that the subclavian artery was punctured during the 
procedure.  A separate November 14, 1997 clinical note 
confirmed that a second attempt was made and was performed 
easily with x-ray pending.  X-ray report showed small right 
pneumothorax, which required surgical consult and chest tube 
placement on the right side.  According to the hospital 
summary report, the pneumothorax was resolved and the veteran 
was transferred back to the medical floor on November 15, 
1997.  The veteran died on November [redacted], 1997. 

As the medical record summarized above supports the 
appellant's factual assertions, the central question in this 
case is: whether the two events performed at the VA hospital 
caused the veteran's death and whether either were 
proximately due to (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  When a medical expert opinion is 
necessary, the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Similarly, the 
appellant does not appear to have any medical training to 
offer any competent medical opinion as to causation.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  Therefore, 
competent medical opinions are required to resolve this 
claim.

The record includes the following medical opinions addressing 
the cause of the veteran's death and whether it was related 
to the assertions raised by the appellant:  VA medical 
opinion statement dated in March 1999; medical statement from 
Lawrence Price, M.D.; VA examination report dated in October 
2003 and; VHA opinions dated in June 2005 and May 2006.  The 
Board notes that the record also included an April 2001 VA 
examination report, however, the examiner provided no opinion 
other than recommending that further investigation was 
indicated.  The examiner indicated that the complete hospital 
record was not available for review.   Therefore, the April 
2001 VA examination report was not given any weight by the 
Board. 

The March 1999 VA medical examiner opined that the veteran's 
death was due to his age of 72 years and because of his 
critical morbidities, including COPD with oxygen dependence 
and long term steroid dependence.  The examiner also opined 
that there was no negligence in the treatment of the veteran 
at the VA hospital from November 4th through [redacted].   According 
to the examiner, the events referred to in the appellant's 
claim did not contribute substantially to the veteran's 
death.

Upon review, the Board does not find the March 1999 VA 
medical opinion to be competent medical evidence.  The 
examiner did not provide any explanation or rationale as to 
why appellant's claim did not contribute substantially to the 
veteran's death, nor did he explain why the VA hospital was 
not negligent in their treatment of the veteran.

Medical statement from Dr. Price dated in February 2001 
identified that the hospital failed to: closely monitor his 
blood sugars or given appropriate meticulous insulin therapy 
for his diabetes; was not given corticosteroids for his 
iatrogenic Addison's disease, and most importantly; was not 
given treatment fur his congestive heart failure.  
Specifically, the veteran was not given the benefit of 
intravenous Lasix for his congestive heart failure and 
pulmonary edema.  However, Dr. Price did not make a finding 
that the allergy to Albuterol or the required second central 
line placement were factors contributing or causing the death 
of the veteran.   

The October 2003 VA examination report addressed Dr. Price's 
assertions.  The examiner noted that the Orthopedics 
department suggested discontinuing any oral steroids to help 
heal the hip fracture.  Furthermore, the examiner opined that 
all attempts were made to decrease his congestive heart 
failure and maintain his blood pressure without overload.  

In support of his findings, the examiner indicated that the 
hospital record showed on November 13th that the veteran's 
blood sugar was 200 with 40 mg. of Lasix were given IV with a 
report of 1000 cc. of urine being successful.  40 mg. of 
Lasix was again given on November 15th.  November 15th records 
also showed worsening shortness of breath.  According to the 
examiner, it was obvious on November [redacted] that the veteran 
was going to require pressure breathing in order to reduce 
the carbon dioxide and that would have required intubation.  
Appellant was consulted and decided that there should be no 
intubator or heroic measures.  In addition, a normal saline 
bolus was ordered when the blood pressure fell to 83/40 and 
his blood sugar was noted to be 592.  At this point, 15 units 
of Regular Insulin were given by IV.  According to the 
examiner, the veteran's albumin, protein, sodium chloride, 
and calcium were all low, but the Bun was increasing rapidly 
despite the use of the IV Lasix and normal saline boluses.  
The veteran's blood sugar spiked again to over 700 and 
without the intubation, he expired.  In short, attempts at 
giving IV Regular insulin to control the blood sugar were 
unsuccessful and the veteran died with multiple organ 
failure.

Upon review, it appears that  Dr. Price's assertions were not 
supported by the medical record.  The hospital records showed 
that efforts were made to combat the veteran's insulin 
deficiency and congestive heart failure problems, as 
indicated by the VA examiner.  While Dr. Price referenced the 
fact that failing to treat the veteran with steroids 
contributed to his death, Dr. Price did not provide any 
alternatives to treating the veteran's hip injury, which, as 
pointed out by the appellant, was the primary basis that the 
veteran was hospitalized on November 4, 1997.  It was also 
not shown that Dr. Price reviewed the entire hospital record.  

In addition to rebutting Dr. Price's assertions, the October 
2003 VA examiner also opined that the veteran suffered from 
multiple organ failure with pneumonia, a renal shut down, and 
poor myocardial output.  The examiner acknowledged that the 
central line placement had complications, which generally 
occurred with the procedure.  However, it did not contribute 
significantly to his multi-organ failure.  
The examiner did not provide any opinion concerning whether 
the administering of Albuterol caused the veteran's death.  

A June 2005 medical opinion did not address the Albuterol 
issue raised by the appellant.  Rather, the examiner 
discussed the central line placement and determined that this 
procedure did not contribute to the veteran's death.  The 
examiner acknowledged the puncture of the artery during 
placement and the subsequent pneumothorax.  However, the 
examiner noted that there was no problem from the arterial 
puncture and the pneumothorax was appropriately treated with 
a chest tube after a Heimlich valve did not sufficiently 
remove the pneumothorax.  According to the examiner, this was 
appropriate care and well within the standard of care.  The 
chest tube was removed and the x-ray post removal showed no 
pneumothorax. 

Upon review, the Board finds the June 2005 opinion was well-
reasoned and supported by the record.  X-rays post removal 
did not reveal pneumothorax and complications involving the 
arterial puncture were not shown in the record.  In addition, 
the medical examiner opined that the procedures followed by 
the hospital in performing the central line procedure and 
follow-up care were within the normal standard of care.  
There was no medical evidence in the record contradicting 
these findings.   

A May 2006 medical opinion addressed the issue of the 
administering of Albuterol to the veteran.  The examiner 
found that a true allergy to Albuterol could not be 
established beyond doubt and that the label of a serious 
phenomenon such as an allergy is often wrongly used to 
represent a situation where a person has an inability to 
tolerate a drug.  Nevertheless, the examiner opined that the 
administration of Albuterol did not produce a major adverse 
cardiovascular event in this case.  No episodes resembling a 
major adverse cardiovascular event were documented during the 
final days of the veteran.  

Other than the heart, the examiner commented that Albuterol 
could produce immediate hypersensitivity reactions comprising 
urticaria, angioedema, rash, and bronchospasm.  However, such 
complications would be so unmistakable that it could not have 
occurred without recognition in the case of the veteran.  The 
examiner further opined that there was no evidence that 
administering Albuterol produced worsening affects on the 
veteran and that COPD, heart failure with cachexia, 
persistent atrial fibrillation, diabetes mellitus, and the 
"last straw," the right hip fracture, were factors other 
than Albuterol.  The examiner also commented that the 
additional placement of a central venous catheter complicated 
by pneumothorax as an additional insult to an already 
overburdened disease state.  However, the examiner's comment 
fell short of indicating that the central line placement 
cause and materially contributed to the veteran's death.  

The Board finds the May 2006 VHA opinion to be competent 
medical evidence as it was based on a review of the veteran's 
hospital records and explanation as to the possible terminal 
affects of Albuterol and how they were not found in this 
case.  There are no contrasting medical opinions noted in the 
record.  

The Board also considered the statements testimony provided 
by the appellant and the lay witness statement from the 
appellant's daughter, which has been given weight as to their 
observation of the veteran's symptoms.  Indeed, it is clear 
that the veteran's conditioned worsened during his hospital 
stay.  And, it is also clear that Albuterol was listed as an 
allergy, but administered, and that the central line 
placement produced complications.  This, however, does not 
show that either of these episodes caused the veteran's 
death.  Furthermore, it does not appear that the appellant or 
her daughter are medically trained to offer any opinion as to 
causation. See Espiritu, supra.  The Court has also held that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the competent  medical evidence fails to show 
that the events asserted by the appellant resulted in the 
cause of the veteran's death, including the use of tape for 
administering IV drip.  The assertions raised by Dr. Price 
were shown to be factual inaccurate.  In short, the veteran's 
death was not shown to proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination, 
and was not an event reasonably foreseeable.  In fact, the 
cause of death was not shown to be related to any actions or 
inaction by the VA hospital or its staff.    

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).  In this case, the 
Board finds that the preponderance of the evidence, in 
particular the conclusions of the VA examination report dated 
in October 2003, and the two medical opinions, are against 
the appellant's claim and that, therefore, the provisions of 
§ 5107(b) are not applicable.  Accordingly, the appeal is 
denied.  38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.312, 3.361 (2006).




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


